DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16865553 filed on July 10th, 2020 in which claims 2-19 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 05/04/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 2-4, 6-12 and 15-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nakamura et al. (US Pub. Nº 2013/0162733).

9.	Regarding independent claim 2: Nakamura et al. disclosed a printing-fluid cartridge ([0021], line 4; also see Fig. 2 reference 30) configured to be inserted into a printing-fluid consuming apparatus ([0021], line 1; also see Fig. 2 reference 10), the printing-fluid cartridge comprising: 
 	a storage chamber configured to store printing fluid therein ([0025], line 3; also see Fig. 3, reference 36); 
 	a supply portion extending in a prescribed direction crossing a gravitational direction from the storage chamber and configured to supply the printing fluid from the storage chamber in the prescribed direction ([0034], line 1; also see Fig. 2, reference 34 extending in the prescribed direction 53), the supply portion having a supply port facing frontward in the prescribed direction ([0034], line 7; also see Fig. 2, reference 71); 
 	an upper surface positioned upward relative to the storage chamber ([0042], line 1; also see Fig. 2, reference 39); 
 	a substrate disposed at the upper surface, the substrate being provided with an electrical interface ([0058], line 1; also see Fig. 2, reference 74), the electrical interface being positioned rearward relative to the supply port of the supply portion in the prescribed direction (Fig. 2 
 	a locking surface positioned upward relative to the storage chamber and facing rearward in the prescribed direction ([0038], lines 4-5; also see Fig. 3, reference 46); and 
 	a first contact surface and a second contact surface on the upper surface in a spaced apart relationship and aligned with each other in a widthwise direction perpendicular to the prescribed direction and the gravitational direction (See annotated Fig. 2 below for the first and second contact surfaces spaced apart in the direction 51), the first and second contact surfaces positioned rearward relative to the supply port of the supply portion and rearward relative to the electrical interface in the prescribed direction, the first and second contact surfaces facing upward (See annotated Fig. 2 below. The first and second contact surfaces are positioned rearward of the supply portion 34 and rearward of the electrical interface 74).

[AltContent: arrow][AltContent: textbox (First contact surface)][AltContent: arrow][AltContent: textbox (Second contact surface)]
    PNG
    media_image1.png
    746
    859
    media_image1.png
    Greyscale


10.	Regarding claim 3: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the first and second contact surfaces are positioned lower than the electrical interface in the gravitational direction (See annotated Fig. 2 above, the first and second contact surfaces are positioned lower than the electrical interface 74 in the direction 52. Also see Fig. 3 for clarifications).

11.	Regarding claim 4: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the electrical interface has an upper end that is positioned upward relative to the first and second contact surfaces (See annotated Fig. 2 above, the electrical interface 74 has an upper end that is positioned upward relative to the first and second contact surfaces. Also see Fig. 3 for clarifications).

12.	Regarding claim 6: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the first contact surface and the second contact surface are arranged opposite to each other in the widthwise direction with respect to an imaginary plane extending in the prescribed direction and passing through a center of the electrical interface and a center of the locking surface in the widthwise direction (See annotated Fig. 2 above, the first contact surface and the second contact surface are arranged opposite to each other in the widthwise direction with respect to an imaginary plane extending in the direction 53 and passing through a center of the electrical interface 74 and a center of the locking surface 45/46 in the direction 51).

13.	Regarding claim 7: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the first and second contact surfaces are positioned forward of the locking surface in the prescribed direction (See annotated Fig. 2 above, the first and second contact surfaces are positioned forward of the locking surface 45/46 in the direction 53).

14.	Regarding claim 8: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the locking surface has an upper end and a lower end, and wherein the first and second contact surfaces are positioned lower than the upper end of the locking surface in the gravitational direction (See annotated Fig. 2 above, the first and second contact surfaces are positioned lower than the upper end of the locking surface 45/46 in the gravitational direction 52).

15.	Regarding claim 9: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the electrical interface is positioned rearward relative to a rear edge of the supply portion in the prescribed direction (See Fig. 2, the electrical interface 74 is positioned rearward relative to a rear edge of the supply portion 34 in the direction 53).

16.	Regarding claim 10: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 9, wherein the supply port defines a center therein in the gravitational direction, and wherein the electrical interface is positioned rearward relative to the center of the supply port and frontward relative to the locking surface in -3-Serial No. 16/865,553Preliminary Amendment - Atty Dkt. No. 04492.0138FPC1the prescribed direction (See Fig. 2).

17.	Regarding claim 11: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the supply portion further comprises: a valve configured to open and close the supply port ([0035], lines 2-3; also see Fig. 3, reference 70); and an urging member configured to urge the valve toward the supply port to close the supply port, the urging member being configured to provide an urging force acting in a direction opposite the prescribed direction (See Fig. 3, the coil spring urging the valve 70 in the direction 53).



19.	Regarding claim 15: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, wherein the locking surface is positioned upward relative to the electrical interface (See Fig. 3, the uppermost point of the locking surface 46/45 is positioned upward relative to at least a the frontal part of the electrical interface 74).

20.	Regarding claim 16: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 2, further comprising a light- blocking surface extending in the gravitational direction and in the prescribed direction ([0050], lines 13-14; also see Fig. 2, reference 88), the light- blocking surface being disposed upward relative to the storage chamber (See Fig. 3) and forward of the first and second contact surfaces in the prescribed direction (See annotated Fig. 2 above).

21.	Regarding claim 17: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 16, wherein the light-blocking-4-Serial No. 16/865,553 Preliminary Amendment - Atty Dkt. No. 04492.0138FPC1surface is configured to block light from an optical sensor of the printing-fluid consuming apparatus traveling in a direction crossing the gravitational direction and the prescribed direction ([0050], lines 13-17).

22.	Regarding claim 18: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 17, wherein the light-blocking surface, the electrical interface, the first and second contact surfaces and the locking surface are arranged in order from a front surface toward a rear 

23.	Regarding claim 19: Nakamura et al. disclosed the printing-fluid cartridge as claimed in claim 17, wherein the locking surface includes an upper end that is higher than the first and second contact surfaces (See Fig. 3, the uppermost point of the locking surface 46/45 is positioned upward relative to at least a the frontal part of the electrical interface 74).

Allowable Subject Matter
24.	Claims 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853